Citation Nr: 0406713	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  03-37 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an extra-schedular initial rating for cold 
injury residuals, both feet, currently rated at the schedular 
maximum of 30 percent for each foot, to include whether the 
appeal of this issue has been withdrawn.

2.  Entitlement to an extra-schedular initial rating for cold 
injury residuals, both hands, currently rated at the 
schedular maximum of 30 percent for each hand,  to include 
whether the appeal of this issue has been withdrawn.

3.  Entitlement to service connection for peripheral 
neuropathy, to include assignment of a separate schedular 
rating.

4.  Entitlement to service connection for Raynaud's 
phenomenon, to include a separate schedular rating.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for renal disease.

7.  Entitlement to a total rating based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from May 1973 to August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Wilmington, 
Delaware, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In light of the fact that the veteran contested the initial 
evaluation of his disabilities, the Board has styled issues 1 
and 2 of the case as reflected.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Further, in light of the procedural 
posture of the case and the way the Board construes the 
veteran's consistent averments throughout the appellate life 
of this case, the Board has framed issues 3 and 4 as 
reflected.  Those issues will be considered in the REMAND 
section of this document.  The TDIU issue will be deferred 
pending development requested therein.

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2003).

In his June 2000 substantive appeal, the veteran requested a 
Board hearing.  In a letter to the Board dated January 29, 
2004, the veteran instructed the Board that he withdraws his 
request.

A February 2000 rating decision initially granted service 
connection for cold injury residuals, feet, with no mention 
of the veteran's hands.  An April 2000 rating decision, 
however, denied service connection for cold injury residuals, 
left foot, and hands.  The veteran submitted a timely notice 
of disagreement (NOD) to the denial and the effective date of 
the allowance.  A  SOC was issued in May 2000, and the 
veteran submitted the June 2000 Form 9 equivalent to perfect 
an appeal of those issues.  A July 2000 rating decision found 
clear and unmistakable error (CUE) in the April 2000 rating 
decision to the extent that it denied service connection for 
cold injury residuals of the left foot and granted service 
connection at the maximum schedular rating of 30 percent.  
All ratings assigned were effective August 13, 1998.

In December 1999, the veteran requested a copy of his service 
medical records (SMRs), which was provided.  After noting 
that the copy of the SMRs provided him did not contain a copy 
of his physical examination at separation, the veteran 
requested a copy.  The RO requested the National Personnel 
Records Center to provide any SMRs not provided earlier.  The 
RO was advised that all SMRs extant were provided.  When the 
RO informed the veteran of this fact, the veteran, in a 
letter dated in November 2000, requested a hearing at the RO 
before a hearing officer.  The Board finds no record in the 
case file of a RO response to the veteran's request.  The 
veteran reminded the RO of his request for a local hearing in 
a letter dated in February 2001.  A March 2001 rating 
decision granted service connection for cold injury 
residuals, hands, with an evaluation of 20 percent for each 
hand, and determined that the effective date issue was 
resolved and no longer on appeal.  A January 2002 rating 
decision increased the evaluation to the schedular maximum of 
30 percent for each hand.  The January 2002 rating decision 
also ruled that the appeal was deemed satisfied and withdrawn 
as a result of the award of the schedular maximum.  See 
38 C.F.R. § 19.26 (2003).

In light of the fact that, at the time of the veteran's 
request, the only issues on appeal was service connection for 
the veteran's hands and his disputing of the effective date, 
and the eventual allowance for the veteran's hands, the Board 
does not deem a remand for a RO hearing on this issue to be 
in order to meet due process requirements.  Further, there 
has been no other request for an RO hearing, and as noted the 
Board hearing request was withdrawn.  

Concerning the effective dates of the awards, the veteran's 
May 2000 NOD reflects that he disputed the effective date of 
his allowance of service connection for his cold injury 
residuals, right foot, by stating, "(should be 9-1-98 not 7-
1-99)."  The Board can find no basis for the veteran's 
disputing of the effective date, as all of the relevant 
rating decisions show the benefits as granted effective 
August 13, 1998, just as the veteran averred in his May 2000 
NOD.  Nonetheless, in a December 2002 letter, the veteran 
asserts that no explanation was given as to how the effective 
date was derived.  The March 2001 rating decision, however, 
reflects that the effective date was determined by applicable 
law.  Further, the March 2001 RO letter, which notified the 
veteran of the issuance of the March 2001 rating decision, 
informed the veteran that the March 2001 rating decision was 
deemed a full grant of benefits, the appeal was closed, and 
that the veteran must submit another NOD to further dispute 
an effective date or other related issue.  In light of the 
fact that issue was never joined on the effective date, and 
that the March 2001 rating decision is final as to that 
issue, the issue is taken as resolved.  If appellant desires 
to raise this issue, or if the December 2002 statement was to 
reopen this issue, he should so specify to the RO.  

The veteran has submitted numerous complaints, including to 
the Secretary, as concerns the length of time it has taken 
for the RO to certify his appeal and for the Board to decide 
his case.  Ironically, throughout the appellate life of his 
case, in vigorous pursuit of his appeal, he has filed 
numerous, lengthy submissions, including general medical 
treatises and literature on his disabilities, and copies of 
the applicable regulations which include his advocacy and 
editorial comments thereon.  The Board echoes the RO's 
October 2002 letter to the veteran, which advised him that 
all of his submissions required painstaking review and 
analysis in order to provide him the review to which he is 
entitled, as well as develop and adjudicate any new claims, 
albethey unintended, raised by the veteran.

For example, in a June 2002 letter, the veteran disputes his 
"withdrawn" hearing loss claim on the basis of CUE.  The 
Board notes no response in the case file to this assertion.  
That fact notwithstanding, however, the Board does not deem 
referral to be appropriate.  First, the June 2002 letter was 
received by the RO within the one-year period of the November 
2001 rating decision which denied the veteran's claim for 
service connection claim on the merits after an adjudication 
under the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002).  Second, in a letter 
dated in September 2003, the veteran informed the Board that 
he withdrew his hearing loss claim.  The veteran has 
reinforced his position in subsequent letters by 
categorically informing the Board that, in his mind, the only 
issues he has pursued all along are those confined to his 
cold injury residuals, hypertension, and renal disease.  
Therefore, the Board does not deem further RO action on the 
veteran's CUE "claim" to be indicated.


FINDINGS OF FACT

1.  Rating decisions of February 2000 and April 2000 granted 
service connection for cold injury residuals, right and left 
foot, respectively.   The veteran received the maximum 
schedular rating of 30 percent for each foot.  The veteran 
submitted a timely NOD to each rating decision which asserted 
that he had not received a proper evaluation.

2.  A January 2002 rating decision granted the maximum 
schedular rating of 30 percent for each hand for cold injury 
residuals, hands.  The veteran submitted a timely NOD to the 
rating decision which asserted that he had not received a 
proper evaluation.

3.  A September 2003 rating decision denied extra-schedular 
consideration of the veteran's cold injury residuals.  The 
veteran submitted a NOD to the September 2003 rating decision 
and substantive appeal in response to the December 2003 SOC.

4.  The veteran has stated categorically that he is not 
pursuing an extra-schedular rating but a proper schedular 
rating of his cold injury residuals.

5.  As concerns the issue of an extra-schedular rating for 
cold injury residuals, there no longer is a matter in dispute 
before the Board.

6.  The SMRs reflect entries for complaints of high blood 
pressure.  The SMRs reflect that intermittent 5-day blood 
pressure readings showed the veteran to have blood pressure 
within normal limits.

7.  A March 1980 Report of Medical Examination reflects the 
veteran's blood pressure as within normal limits.  There is 
no credible competent evidence of the veteran having 
manifested high blood pressure within one year of his 
separation from active service.

8.  The veteran currently has a diagnosis of mild intrinsic 
renal disease, most likely secondary to his hypertension.

9.  There are no entries in the SMRs for complaints, 
findings, or treatment for renal disease.  There is no 
competent credible evidence of renal disease within one year 
of the veteran's discharge fro active service.

10.  The veteran's duties in active military service exposed 
him to toxic substances such as insecticides.  There is no 
competent credible medical evidence to show the veteran's 
hypertension or renal disease to be linked to his exposure to 
toxic substances during his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran, for extra-schedular consideration for cold 
injury residuals, each foot, have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2002).

2.  The criteria for withdrawal of a substantive appeal by 
the veteran, for extra-schedular consideration for cold 
injury residuals, each foot,  have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2002).

3.  Hypertension was not present during active military 
service nor may it be presumed to have been present.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).

4.  Renal disease was not present during active military 
service nor may it be presumed to have been present.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the United States 
Court of Appeals for Veteran Claims' (Court's) recent 
decision in the case, Pelegrini v. Principi, 17 Vet. App. 
412 (2004), which held essentially that the notice and 
assistance provisions of the VCAA must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ partial decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  
Assuming that Pelegrini applies to this matter, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

The Secretary has determined that the VCAA applies to all 
cases pending final decision at the time of enactment.  66 
Fed. Reg. 45,629 (2001); Opinion of The General Counsel 7-
2003 (November 19, 2003).  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.

The factors which support the Board's finding of harmless 
error are: First, the veteran was granted the maximum 
schedular evaluation, as concerns his cold injury residuals, 
both feet, well prior to the enactment of the VCAA.  The only 
matter disputed by the veteran in this regard is his claim to 
additional separate ratings as result of his cold injury 
residuals.  Although this issue was pending as the time the 
VCAA became effective, the veteran was not provided a notice 
letter per se.  The Board finds this harmless, however, 
because the veteran received at least three VCAA notice 
letters on other claims and he has continued to submit 
additional information and argument throughout the life of 
this appeal, including to the Board.

Second, while the veteran's appeal of the denial of service 
connection for cold injury residuals, both hands, was 
pending, the AOJ complied with the VCAA.  An April 2000 
rating decision initially denied the veteran's claim for cold 
injury residuals, hands, as not well grounded.  After 
enactment of the VCAA, the RO, in a December 2000 letter, 
informed that his claim would be readjudicated as a result of 
a change in the law.  The December 2000 letter informed the 
veteran of the evidence needed to support his claim, and 
specifically pointed the veteran's attention to the fact that 
evidence of continuity of treatment after discharge from 
service was a material factor.  As to who would obtain what 
evidence, the December 2000 letter informed the veteran that 
the AOJ would obtain his treatment records from the VA 
facility from whence he received treatment.  Further, the 
letter also informed him that the AOJ would request any 
records or information he identified on the VA Forms 21-4142, 
which were provided for his signature and return, directly 
from all providers identified.  Essentially, the December 
2000 letter informed the veteran that the AOJ would obtain 
all evidence identified unless he opted otherwise.  The 
December 2000 letter also explained how submitting the 
requested information within the requested 60 days or with 
the statutory one-year period would affect the award of any 
benefits.  Finally, excepting the applicability of separate 
ratings, which are discussed below, the veteran was granted 
the maximum schedular evaluation for cold injury residuals, 
both hands.

The Board finds that the December 2000 letter meets the 
notice requirements of the VCAA.  38 U.S.C.A. § 5103(a) (West 
2002); Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103(c)) (VBA); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As concerns the other issues which the veteran has appealed, 
the Board finds that Pelegrini v. Principi has been complied 
with in this case, and as otherwise described below, the VCAA 
notice is complete.

As noted in the Introduction, the veteran has submitted 
numerous and voluminous materials in support of his claim.  
Among these materials was a separate claim for service 
connection for hypertension.  The RO provided the veteran 
VCAA notice for this claim in a letter dated in May 2002.  
The May 2002 letter informed the veteran of the evidence 
needed to support the claim.  As to who would obtain what 
evidence, the May 2002 letter informed the veteran to fully 
identify any company or person who had relevant information 
and VA would request the records from all identified.  VA 
Forms 21-4142 were provided for the veteran's signature and 
return to authorize VA to obtain the records.  The May 2002 
letter cautioned the veteran to accomplish separate forms for 
each provided, and also explained how submitting the 
requested information within the requested 60 days or with 
the statutory one-year period would affect the award of any 
benefits.  

The Board finds that the May 2002 letter meets the notice 
requirements of the VCAA for the veteran's hypertension 
claim.  38 U.S.C.A. § 5103(a) (West 2002); Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. § 5103(c)) 
(VBA); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran filed a claim for service connection for renal 
disease as secondary to hypertension.  In a letter dated in 
June 2002, the RO provided the veteran VCAA notice for this 
claim.  The June 2002 letter informed the veteran of the 
evidence needed to support a claim for service connection as 
secondary to a service-connected disability.  The June 2002 
letter is otherwise identical to the May 2002 letter, as set 
forth above, in that it informs the veteran that the RO will 
request all evidence he identifies and explains the 
significance of the RO receiving information within the 
suggested 60 days or the statutory one-year period.

The Board finds that the June 2002 letter meets the notice 
requirements of the VCAA for the veteran's renal disease 
claim on a secondary basis.  38 U.S.C.A. § 5103(a) (West 
2002); Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103(c)) (VBA); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained all records 
which the veteran identified as pertinent to his claims and 
arranged for appropriate medical examinations.  Further, the 
RO diligently reviewed the voluminous materials submitted by 
the veteran with a sensitivity to whether new claims were 
raised and promptly developed them.  All records obtained or 
generated have been associated with the record.

Although the veteran recently submitted additional arguments, 
he has not identified any additional evidence which he 
desires VA to obtain in his behalf.  The Board finds that the 
duty to assist has been complied with.  38 C.F.R. § 3.159(c) 
(2003).

I.  Withdrawal of Appeals.

Factual background.

The July 2000 rating decision granted service connection for 
cold injury residuals, left foot, with an evaluation of 30 
percent, as of the same effective date as that for the right 
foot, August 13, 1998.  The January 2002 rating decision 
increased the rating for the veteran's cold injury residuals, 
both hands, from 20 percent to 30 percent for each hand, also 
effective August 13, 1998.  The January 2002 rating decision, 
also ruled that the veteran had received a full allowance of 
the benefits sought, and deemed the appeal as granted.  The 
veteran, however, continued to dispute the evaluation of his 
cold injury residuals.  As a result, the RO reviewed the 
veteran's case for an extra-schedular evaluation and, in the 
January 2003 rating decision, denied extra-schedular 
consideration of the veteran's cold injury residuals.

While, on the one hand, the veteran's recurrent 
correspondence expressed denial that he requested extra-
schedular consideration and bewilderment at the extra-
schedular consideration ruling, on the other hand, he 
submitted a NOD to and substantive appeal of the January 2003 
rating decision.

In a letter to the Board dated November 14, 2003, the veteran 
specifically advised that the only claims he is actively 
pursuing are, peripheral neuropathy, Raynaud's phenomenon, 
renal disease, hypertension, and TDIU.  The veteran 
specifically disavowed any interest in an extra-schedular 
consideration for his cold injury residuals and withdrew any 
claim or appeal related thereto.  He reemphasized this to the 
Board in his January 2004 letter.

Analysis.

Only an appellant, or his authorized representative, may 
withdraw an appeal.  An appeal may be withdrawn as to any or 
all issues involved in the appeal.  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals 
must be in writing.  They must include the name of the 
veteran, the name of the claimant or appellant if other than 
the veteran (e.g., a veteran's survivor, a guardian, or a 
fiduciary appointed to receive VA benefits on an 
individual's behalf), the applicable Department of Veterans 
Affairs file number, and a statement that the appeal is 
withdrawn.  If the appeal involves multiple issues, the 
withdrawal must specify that the appeal is withdrawn in its 
entirety, or list the issue(s) withdrawn from the appeal.  
38 C.F.R. § 20.204 (2002).

The veteran's letter of November 3, 2003, meets all of these 
criteria.  The letter is signed by him, identifies his claim 
by file number, and specifically identifies the issues of 
his appeal he withdrew, as well as the specific issues which 
he continues to pursue on his appeal.  Therefore, as to the 
issue of an extraschedular rating, the appeal is dismissed 
as those issues were withdrawn.  As such, there is no 
controversy for the Board to adjudicate.

II.  Entitlement to service connection for hypertension.

Factual background.

In November 1976, the SMRs reflect the veteran presented 
with complaints of nausea and burning eyes as a result of 
fumes in his workshop.  His blood pressure was recorded as 
104/70.  Assessment was deferred pending an inspection of 
his work place and lab tests were ordered.  The Board notes 
no other entries during this immediate time frame as 
concerns this matter.  An entry in June 1977 reflects the 
veteran as a "no-show" for an occupational health 
examination.

A December 1976 entry in the SMRs reflects that, when 
screened for another complaint, the veteran's blood pressure 
was recorded as 110/84.  A March 1977 entry reflects a blood 
pressure reading of 120/90 and 128/102, and an assessment 
which included mild anxiety and rule out high blood 
pressure.  The veteran was instructed to return for a 5-day 
blood pressure check, beginning one week later, due to his 
scheduled leave.  The 5-day checks revealed readings of, 
right arm (RA) 110/62, left arm (LA) 110/60; LA 100/72, RA 
100/66; RA 100/74, LA 110/70; LA 120/82, RA 124/86; and, RA 
120/88, LA 120/90.  The veteran's blood pressure was 
assessed as within normal limits, and he was instructed to 
maintain a low salt diet.

The SMRs reflect an undated occupational health examination 
which records the veteran's length of time in his job as one 
year.  The Board notes a December 1979 occupational health 
examination which records the length of time in his job as 
four years.  Thus, the Board infers the undated examination 
to have been conducted in 1976.  The examiner did not note 
or record any abnormal findings. 

In November 1978, during an annual dental examination, the 
veteran was noted to have elevated blood pressure, and he 
was referred to the medical clinic.  A November 1978 entry 
in the SMRs reflects his initial blood pressure reading as 
120/100, then RA, 138/96, LA 136/98.  The subsequent 
readings were: LA 128/76, RA 130/78; LA 122/78, RA 124/76; 
LA 128/76, RA 126/70; and, LA 124/78, RA 128/82.  The 
veteran was informed that his blood pressure was within 
normal limits.

The SMRs reflect that an August 1978 occupational health 
examination recorded the veteran's blood pressure as 116/70.  
All relevant areas were assessed as normal, except his 
pulmonary function tests.  The examiner noted that the 
veteran needed to exercise.

A January 1979 occupational health examination records the 
veteran's blood pressure as 110/70.  The same examiner as in 
August 1978 noted no abnormal findings.

A December 1979 occupational health examination recorded the 
veteran's blood pressure as 120/70.  The only notation of 
the examiner is that the veteran needed sweat-producing 
exercise each day, as he was not following an exercise 
program at that time.

A March 1980 Report of Medical Examination reflects the 
veteran received a physical examination for purposes of 
entering the Air Force specialty of Airborne Command Post.  
The veteran noted his history of elevated blood pressure.  
Block 57 reflects the veteran's blood pressure as sitting, 
110/78; recumbent, 120/70; and, standing, 122/84.  The 
examiner noted the 1977 5-day blood pressure check as 
normal, with no recurrence.  The veteran was rated as 
qualified for flying class III.
A May 1980 mid-year occupational health examination notes no 
abnormal findings.

A January 2000 VA treatment note reflects the veteran 
presented for his cold injury residuals.  Screening reflects 
the veteran's blood pressure as Left, 158/97, Right 151/100; 
and Left 160/102, and right 156/116.  Initial assessment was 
uncontrolled hypertension.  An entry later in January 2000 
shows the veteran's blood pressure as 136/93.  An August 
2000 VA treatment note reflects the veteran requested his 
provider verify his blood pressure to the RO.  A treatment 
note in November 2000 reflects the veteran's blood pressure 
was 164/106.  A note of the same day reflects the veteran 
called to inform his provider that his blood pressure was 
normal, 121/82, when he returned to his home.  None of these 
entries reflect any findings or opinions as to the etiology 
of the veteran's blood pressure.

Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. §§ 1110, 1131.  Present disability resulting from 
disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 
38 C.F.R. § 3.303(d) (2003).  Further, certain chronic 
diseases may be presumed to be service connected if they 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  Hypertension is one of the diseases 
listed as eligible for presumptive service connection.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2002).  When making a 
determination of service connection, VA must administer its 
regulations under a broad and liberal interpretation 
consistent with the facts in each case.  38 C.F.R. § 3.303(a) 
(2003).

The SMRs reflect two instances where the veteran received 5-
day blood pressure checks as a result of elevated blood 
pressure.  On both occasions, examiners determined his blood 
pressure to be within normal limits, essentially ruling out 
the presence of chronic hypertension.  Further, as set forth 
above, the SMRs reflect that the veteran's several annual 
occupational health examinations show his blood pressure as 
within normal limits.  The March 1980 Report of Physical 
examination rated the veteran's blood pressure as normal and 
rated him as qualified for a change in his Air Force 
Specialty.  The Board notes the veteran's correspondence to 
the effect that his SMRs do not contain a separation 
physical.  The Board concurs that there is no physical 
examination in the claim file titled as a separation 
examination.  The Board further notes, however, that the 
March 1980 physical examination was conducted only four to 
five months prior to the veteran's discharge from active 
service, which may very well explain why there is no record 
of a subsequent examination prior to his discharge.

The competent evidence of record shows the instances of 
elevated blood pressure readings during his active service to 
have been acute and transitory.  Further, the evidence of 
record shows the veteran not to have been diagnosed with or 
otherwise be shown to have hypertension until 2000.  There is 
no competent evidence that he manifested hypertension within 
one year of his discharge.

A veteran is entitled to the benefit of the doubt when the 
evidence for and against service connection roughly is in 
balance or equal.  38 C.F.R. § 3.102 (2003).  In this case, 
however, the evidence preponderates against the granting of 
service connection.  The evidence is not in equipoise so as 
to apply the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).

III.  Entitlement to service connection for renal disease.

Factual background.

The veteran asserts, in part, that his renal disease is the 
result of his exposure to insecticides, more specifically, 
methyl bromide, while performing his assigned duties in 
active service.

The veteran's SMRs contain a consultation sheet prepared by 
the Occupational Medicine Section of the US Air Force 
Hospital, Dover Air Force Base, Delaware, to the effect that 
the veteran was assigned to the entomology shop of the base 
civil engineering squadron, and his work entailed exposure 
to insecticides, to include methyl bromide.

An April 1976 entry reflects that the veteran presented with 
complaints that, three days prior, he was exposed to 
"sevin" dust at work and, since then, he experienced 
dizziness, achiness, nasal congestion, sneezing, burning 
nose, and a sore on his lips.  The only symptoms noted were 
general malaise, runny, itchy nose, and a funny feeling 
inside head.  The veteran denied shortness of breath or 
dyspnea.  Physical examination revealed only a viral ulcer, 
anterior inferior gum.  All other findings were normal.  The 
examiner entered an assessment of viral syndrome.

A November 1976 entry reflects the veteran presented with 
complaints of experiencing nausea and burning eyes when 
exposed to fumes in his work area.  The veteran reported he 
worked as an exterminator and alleged his working conditions 
were not safe.  The recorder noted the veteran to be 
asymptomatic.  The SMRs reflect that the environmental 
health officer was contacted, who advised he would inspect 
the veteran's work area, and a full range of tests were 
ordered.  The SMRs do not reflect an entry for either of the 
results of the tests or any abnormal findings related 
thereto.

An October 1979 entry in the SMRs reflects the veteran was 
fitted with a half face respirator and that he was provided 
training on the use and maintenance of the respirator.

The Board hereby incorporates into this part of the decision 
by reference, the facts set forth in Part II, above, as 
concerns the veteran's occupational health examinations 
during his active service.

An April 1978 SMRs entry reflects the veteran presented with 
complaints of dizziness during the prior several weeks, 
especially the prior two weeks.  The examiner noted various 
somatic complaints, such as headaches, left and right upper 
arm aches, right calf aches, heat beating fast at night, and 
green stools.  The veteran denied taking any medications.  
Physical examination revealed no abnormalities.  The 
examiner deferred an assessment, but noted the prospect of 
anxiety, pending the result of the various tests ordered.

An April 1978 SMRs entry, three days after the above April 
1978 entry, reflects that all tests were interpreted as 
within normal limits.  The examiner entered an assessment of 
questionable anxiety.

A June 1978 SMRs entry reflects the veteran presented with 
complaints of a burning sensation when urinating of two 
days' duration.  The veteran denied a discharge.  A 
urinalysis revealed a white blood cell count of 20 to 30.  
The examiner entered an assessment of questionable non-
specific urethritis and recommended a repeat urinalysis in 
10 days.  No subsequent urinalysis is noted in the SMRs.

In May 2003, the veteran received a VA genitourinary 
examination for toxicity exposure.  The veteran reported to 
the examiner that the seminal event of exposure during his 
active service was in April 1976, when a device attached to 
a fire extinguisher exploded in his face, and a piece of 
metal from the explosion hit a canister of methyl bromide, 
which he inhaled in significant quantity.  The veteran 
reports that he sought medical treatment three days later 
and was diagnosed with a viral syndrome.  The veteran 
disputes the diagnosis and believes his symptoms were due to 
his inhaling the methyl bromide, which he avers was his 
largest exposure to the substance during his service.  The 
veteran also reported that he did not use methyl bromide in 
any of the fumigations he performed.  Further, the veteran 
reported, the methyl bromide canisters were removed from his 
work area in 1976.

In the veteran's claim file, the examiner noted that his 
serum bromide levels were elevated in November 1976, but 
there is no evidence in the veteran's records that his serum 
bromide level remained elevated.  The examiner noted 
information the veteran downloaded from the Internet and 
shared with the examiner to the effect that inhalation of 
high levels of methyl bromide can cause kidney damage, and 
that blood tests for bromide levels can reveal exposure.  
The examiner, however, did not indicate agreement or 
disagreement with this information.  He merely recorded it 
as reported by the veteran.

As concerns the June 1978 entry in the SMRs, where the 
veteran presented with complaint of burning sensation during 
urination and the urinalysis white blood cell count of 20 - 
30, the examiner noted the count was evidence of pyuria, as 
there was no infection and urine culture and sensitivity 
were normal.  Further, the examiner noted that periodic 
urinalyses between 1976 and 1979 were negative for gross 
proteinuria but showed mild pyuria, at times amorphous cells 
and sometimes trace epithelial cells, without evidence of 
infection at any time.  The examiner also observed that 
urine may normally contain a few epithelial cells, so their 
appearance in small numbers is not deemed significant.  
Further, an albuminura lab test as a measure of early kidney 
dysfunction was not available during the time of the 
veteran's active service.

The examiner also noted how the veteran's blood pressure has 
fluctuated since 2000, ranging from highs of 156/116 and 
164/106 to a reading of 135/94 in 2001.  The examiner 
observed that he believes it is these blood pressure 
readings which led another provider to assess in a November 
2001 treatment note that the veteran has intrinsic renal 
disease, mild.  The examiner's final observation is that it 
would be interesting to know the veteran's blood pressure 
readings, serum creatinine, and proteinuria, during the time 
period between his separation in the 1980s and 2000.

The examiner's overall assessment is that, whether the 
veteran's renal disease is due to methyl bromide exposure or 
some other etiology, she cannot exclude the possibility that 
chronic exposure to methyl bromide contributed to the 
veteran's renal disease, because she is not a toxicologist, 
and because she does not have any medical data on the 
veteran for the period 1980 to early 2000.  She also 
observed that the veteran's renal disease appears to be 
secondary to his hypertension.

As a result of the June 2003 genitourinary examination 
report, the RO requested an expert opinion from a 
nephrologist.  A VA nephrologist reviewed the veteran's file 
in September 2003.  The examiner/reviewer observed that the 
veteran had received treatment in the clinic during the 
prior three years for his hypertension and mild proteinuria 
and the fact the veteran has claimed his exposure to methyl 
bromide is related to his renal disease.  The 
examiner/reviewer observed that the veteran's SMRs reflect 
that his urinalyses were negative for protein and he had 
good concentrating ability with a normal creatinine, and his 
blood pressure readings were normal, 108/60 range, although 
he reports readings of 120/90.

The examiner/reviewer observed that, although exposure to 
methyl bromide does have renal effects, the SMRs do not show 
an acute toxic effect.  Further, she opined that it is 
difficult to conclude that the veteran's renal disease is 
due to methyl bromide, since longstanding hypertension can 
have a similar course.  Her opinion is that the data are 
inconclusive and that she is not sure that even an 
occupational or environmental physician could find a 
relationship.  Overall, however, the examiner/reviewer 
opined that it is not as likely as not that the veteran's 
renal disease is caused by exposure to methyl bromide during 
his active service.

Analysis.

The Board notes the applicable rules for service connection 
set forth above in Part II.  The Board finds that the 
evidence for and against service connection for renal 
disease as a result of exposure to insecticides, to include 
methyl bromide, is not roughly even or in balance, so as to 
grant the veteran the benefit of the doubt and allow service 
connection.  38 C.F.R. § 3.102 (2003).  Instead, the Board 
finds the evidence preponderates against this claim service 
connection.

First, the competent credible evidence of record does not 
show the veteran to have had exposure to methyl bromide.  He 
conceded to the examiner at the June 2003 VA medical 
examination that he never used methyl bromide in any of the 
fumigations he performed during his active service and that, 
eventually, the canisters of methyl bromide stored in his 
shop were removed.  While the veteran's reported removal of 
the methyl bromide canisters may have been related to the 
environmental protection officer's eventual inspection of 
the veteran's work area, as reflected in the November 1976 
SMRs entry, the overall tenor of the evidence is that the 
source of any potential exposure was removed.  Further, the 
incident which he points to as the source of his 
concentrated exposure to methyl bromide prior to the removal 
of it is not supported by his SMRs.  The veteran reported to 
the examiner at the June 2003 examination that a fire 
extinguisher exploded in April 1976, which possibly caused a 
piece of metal to rupture a canister of methyl bromide.  The 
Board notes that the SMRs reflect the veteran made no 
mention of a fire extinguisher having exploded.  He reported 
that he had inhaled sevin dust.

The Board also notes the SMRs entries wherein the veteran 
complained of unsafe working conditions and related them to 
his then current upper respiratory complaints.  The SMRs 
also reflect, however, that the various tests did not 
clinically substantiate the veteran's complaints.  Further, 
in 1979, the veteran was issued a respirator for use when 
performing his duty, and there are no abnormal clinical 
findings entered in any of his several occupational health 
examinations.  The Board must infer that, if any significant 
clinical findings were made during the veteran's several 
environmental health examinations, the responsible providers 
would have entered them in the SMRs and treated the veteran 
for whatever pathology was noted.  To repeat, the veteran 
reported that he never actually used methyl bromide in his 
work.

As concerns the findings at the June 2003 medical 
examination, The Board finds that the fact that the examiner 
at the June 2003 examination could not exclude the 
possibility of a relationship between the veteran's renal 
disease and exposure to methyl bromide was based on the gap 
in the veteran's medical records after his discharge from 
service, rather than information in the SMRs.

Therefore, the fact that there is no competent evidence to 
show either long term or concentrated exposure to methyl 
bromide, the fact that the veteran was issued a respirator 
in October 1979, and the fact that renal symptomatology is 
not noted until many years after the veteran's discharge 
from service, the Board finds that the opinion reflected in 
the June 2003 examination report that the veteran's renal 
disease appears to be secondary to his hypertension, and 
that of the nephrologist in the September 2003 report, that 
it is as likely as not that the veteran's renal disease is 
secondary to his hypertension, rather than due to exposure 
to methyl bromide, are fully supported by the evidence of 
record.  


ORDER

Entitlement to an extra-schedular initial rating for cold 
injury residuals, both feet, currently rated at the schedular 
maximum of 30 percent for each foot, to include whether the 
appeal of this issue has been withdrawn.  The appeal is 
dismissed.

Entitlement to an extra-schedular initial rating for cold 
injury residuals, both hands, currently rated at the 
schedular maximum of 30 percent for each hand,  to include 
whether the appeal of this issue has been withdrawn.  The 
appeal is dismissed.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for renal disease is 
denied.

REMAND

As to the remaining issues, there is some significant 
confusion apparent as to the proper characterization and 
complete consideration of the issues.  There are mixed 
discussions of service connection and pyramiding of ratings 
(which would contemplate service connection being assigned).  

The RO has tried to clarify the matter medically, but it 
still appears somewhat confused.  The essential question that 
must be initially answered is whether or not there is 
actually Raynaud's phenomenon and/or peripheral neuropathy 
actually present.  As noted, the RO has tried to get an 
answer, and asked whether there were 3 separate disorders or 
1 all related to cold injuries.  The answer seemed to suggest 
that all findings were related to cold injuries, but was not 
clear whether in fact peripheral neuropathy or Raynaud's was 
present.  If so, the answer seems to suggest they are do to 
cold injury.  In such circumstance, it would be improper to 
deny service connection, and the issue would be a matter of 
rating.

As noted, there has been some discussion of pyramiding of 
ratings, but combined with a holding that the pathologies 
were not service connected.  The rating for cold injuries 
provides some specific guidance for rating peripheral 
neuropathy, which appears not to have been applied in view of 
the finding of no service connection.  If there is Raynaud's 
and/or peripheral neuropathy secondary to the cold injury, 
those codes should be examined to determine if a higher 
rating might be in order.  In addition, if peripheral 
neuropathy is present and service connected, the nerve groups 
involved should be noted so that further review of the 
appropriate codes might be undertaken.

Clearly, if neither Raynaud's nor peripheral neuropathy is 
present, and all manifestations are currently rated as cold 
injury residuals, that would resolve the matter as there 
would be no separate pathology to service connect.  As noted, 
it is on this essential matter that the greatest confusion 
exists.

As noted the total rating issue is deferred pending the 
development requested herein.

In view of the foregoing, these issues are REMANDED for the 
following actions:

1.  The RO should arrange for 
comprehensive and appropriate VA 
examinations to ascertain all symptoms, 
manifestations, and residuals of the cold 
injuries.  All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the examiner 
for review prior to the examination.  
Neurological and other specialist 
findings should be set forth in answer to 
the foregoing. (1) Specifically, it 
should first be clearly set forth whether 
or not Raynaud's phenomenon is present. 
(2) It should also be separately and 
specifically set forth whether there is 
any chronic peripheral neuropathy 
present.

If it is determined that either of these 
pathologies is present, manifestations 
thereof should be set forth.  If there is 
peripheral neuropathy effecting a certain 
nerve group that should be set forth for 
rating purposes.  If symptoms can be 
dissociated from the cold injury 
residuals, that should be set forth (that 
is, is there separate identifiable 
functional impairment?).  If not that 
should also be set forth.  

2.  Thereafter, the RO should review the 
matter of service connection and a 
separate compensable rating.  If the 
pathologies are present due to cold 
injury residuals, they should be 
considered as service connected and the 
matter of a separate compensable rating 
should be addressed.  If the pathologies 
are not present, there is no separate 
disorder to service connect, and as such, 
separate ratings would not be for 
consideration.

Thereafter, to the extent the benefits sought are not 
granted, the appellant should be provided with a supplemental 
statement of the case and afforded an opportunity to respond 
thereto.  The case should then be returned to the Board, if 
in order.  No action is required of the appellant until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



